NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Chris Mathis (512) 434-3766 TEMPLE-INLAND INC. REPORTS FIRST QUARTER 2010 RESULTS AUSTIN, TEXAS, April 21, 2010Temple-Inland Inc. today reported a first quarter 2010 net loss of $4 million, or $0.04 per share, compared with fourth quarter 2009 net income of $38 million, or $0.34 per diluted share, and first quarter 2009 net income of $35 million, or $0.33 per diluted share. First quarter 2010 net loss excluding special items was $1 million, or $0.01 per share, compared with fourth quarter 2009 net loss excluding special items of $7 million, or $0.07 per share, and first quarter 2009 net income excluding special items of $32 million, or $0.30 per diluted share. First Quarter Fourth Quarter Net income (loss) per share Adjustment for special items Net income (loss) per share, excluding special items Doyle R. Simons, chairman and chief executive officer of Temple-Inland Inc., said, “We executed well in the quarter despite challenging conditions due to the extreme weather and rising input costs. “In Corrugated Packaging, we delivered solid operating results as cost improvements and rising volumes somewhat offset dramatically higher input costs in the quarter.Our quarter-end inventories were at the lowest first quarter-ending levels since 2002.We began implementing Box Plant Transformation II in the quarter and announced the closure of three converting facilities. 4 “In Building Products, we improved our operating results compared with fourth quarter 2009 and generated positive EBITDA.Rising lumber prices were partially offset by higher fiber prices in the quarter. “Looking ahead to the second quarter, we will benefit from improving box demand, higher prices, easing input costs and the box plant transformation in our Corrugated Packaging operation.In Building Products, pricing and demand is improving for all our products, and we anticipate a return to profitability in the second quarter.” Corrugated Packaging First Quarter Fourth Quarter Segment Operating Income ($ in Millions) Corrugated Packaging operating results for first quarter 2010 were $46 million. Earnings declined in first quarter 2010 compared with fourth quarter 2009 as higher input costs more than offset higher box volumes, lower converting costs, and higher box prices. Operating results declined in first quarter 2010 compared with first quarter 2009 as lower box prices and higher input costs more than offset lower converting costs, the benefits of the acquisition of the Newport, Indiana mill and higher box volumes. Building Products First Quarter Fourth Quarter Segment Operating Income ($ in Millions) Building Products operating results improved in first quarter 2010 compared with fourth quarter 2009 due to higher lumber prices and higher gypsum and particleboard volumes. Operating results declined in first quarter 2010 compared with first quarter 2009 as lower gypsum and particleboard prices and lower lumber volumes more than offset higher lumber prices. Other Special items for first quarter 2010 were a charge of $3 million, or $0.03 per share, after-tax including: (i) a charge of $7 million, or $0.07 per share, related to closing three converting facilities in connection with the second phase of Box Plant Transformation; (ii) a charge of $3 million, or $0.03 per share, due to enactment of the Patient Protection and Affordable Care Act; 5 and (iii) a benefit of $7 million, or $0.07 per share, related to reversing reserves established in connection with alternative fuel mixture tax credits claimed in 2009. Temple-Inland will host a conference call on April 21, 2010, at 9:30 am ET to discuss results of first quarter 2010.To access the conference call, listeners calling from the United States and Canada should dial 1-866-394-6665 at least 15 minutes prior to the start of the call.The passcode for the conference call is: 68016282.Those wishing to access the call from outside the United States and Canada should dial 1-706-634-1667 and use the same passcode as set forth above.Replays of the call will be available for two weeks following completion of the live call and can be accessed at 1-800-642-1687 in the United States and Canada and at 1-706-645-9291 outside the United States and Canada.The passcode for the replay is: 68016282. Temple-Inland Inc. is a manufacturing company focused on corrugated packaging and building products. The fully integrated corrugated packaging operation consists of 7 mills and 62 converting facilities. The building products operation manufactures a diverse line of building products for new home construction, commercial and repair and remodeling markets. Temple-Inland's address on the World Wide Web is www.templeinland.com. This release contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; current conditions in financial markets could adversely affect our ability to finance our operations; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs,contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations; and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publically revise any forward-looking statements contained in this report to reflect the occurrence of events after the date of this report. This release includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included in this release. 6 TEMPLE-INLAND INC. AND SUBSIDIARIES CONSOLIDATED EARNINGS AND SEGMENT RESULTS (Preliminary and Unaudited) First Quarter (in millions, except per share) Revenues Corrugated packaging $ $ Building products Total revenues $ $ Income Corrugated packaging $ 46 $ Building products (9 ) (2 ) Total segment operating income 37 Items not included in segments: General and administrative expense ) ) Share-based and long-term incentive compensation (6 ) (9 ) Other operating income (expense) –– (4 ) Other non-operating income –– 10 Net interest income (expense) on financial assets and nonrecourse financial liabilities of special purpose entities (3 ) 2 Interest expense on debt ) ) Income (loss) before taxes (3 ) 66 Income tax (expense) benefit (2 ) ) Net Income (loss) (5 ) 36 Net income attributable to noncontrolling interest of special purpose entities 1 (1 ) Net income (loss) attributable to Temple-Inland Inc. $ (4 ) $ 35 Average basic shares outstanding Average diluted shares outstanding Per share information Basic earnings $ ) $ Diluted earnings (a) $ ) $ Dividends $ $ (a) Loss per share for 2010 is based on average basic shares outstanding due to our net loss. 7 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED BALANCE SHEETS (Preliminary and Unaudited) First Quarter-End Year-End (Dollars in millions) ASSETS Current Assets $ $ Property and Equipment Financial Assets of Special Purpose Entities Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities $ $ Long-Term Debt Nonrecourse Financial Liabilities of Special Purpose Entities Deferred Tax Liability Liability for Pension Benefits Liability for Postretirement Benefits Other Long-Term Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Temple-Inland Inc. Shareholders’ Equity Noncontrolling Interest of Special Purpose Entities 91 92 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 8 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) First Fourth Third Second First Quarter Quarter Quarter Quarter Quarter (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 52 $ (b) $ (b)(d) $ (b)(d) $ Working capital )(a) 75 (c) 28 22 ) 1 80 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other (8 ) 8 4 (7 ) (1 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt 54 ) Other ) 13 11 (8 ) ) 32 ) Effect of exchange rate changes on cash and cash equivalents 1 1 (1 ) 2 (1 ) Net increase (decrease) in cash and cash equivalents (7 ) (6 ) 11 7 ) Cash and cash equivalents at beginning of period 36 42 31 24 41 Cash and cash equivalents at end of period $ 29 $ 36 $ 42 $ 31 $ 24 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 48 $ 49 $ 50 $ 50 $ 51 (a) Includes alternative fuel mixture tax credits of $14 million that were accrued at year-end 2009. (b) Includes alternative fuel mixture tax credits, net of related costs and tax payments, of $54 million in fourth quarter 2009, $58 million in third quarter 2009, and $63 million in second quarter 2009. (c) Includes federal income tax refund of $58 million. (d) Includes voluntary, discretionary contribution to our defined benefit plan of $15 million in third and second quarter 2009. 9 TEMPLE-INLAND INC. AND SUBSIDIARIES REVENUES AND UNIT SALES, EXCLUDING JOINT VENTURE OPERATIONS (Preliminary and Unaudited) First Quarter (Dollars in millions) Revenues Corrugated packaging Corrugated packaging $ $ Paperboard (a) 41 39 Total corrugated packaging $ $ Building products Lumber $ 50 $ 46 Gypsum wallboard 33 38 Particleboard 36 38 Medium density fiberboard 18 18 Fiberboard 7 3 Other 9 8 Total building products $ $ Unit Sales Corrugated packaging Corrugated packaging, thousands of tons Paperboard, thousands of tons (a) 91 89 Total, thousands of tons Building products Lumber, mbf Gypsum wallboard, msf Particleboard, msf Medium density fiberboard, msf 35 34 Fiberboard, msf 34 17 (a) Paperboard includes containerboard and light-weight gypsum facing paper. 10 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES (Preliminary and Unaudited) First Quarter First Quarter Fourth Quarter (In millions, except per share) NET INCOME (LOSS) EXCLUDING SPECIAL ITEMS Net income (loss) in accordance with GAAP $ (4 ) $ 35 $ 38 Special items, after-tax: Alternative fuel mixture tax credits, net of costs 7 –– 45 Facility closures and employment reductions (7 ) (2 ) –– Gains related to purchase and retirement of long-term debt –– 6 –– Litigation and other –– (1 ) –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program (3 ) –– –– Total special items, after-tax (3 ) 3 45 Net income (loss), excluding special items $ (1 ) $ 32 $ (7 ) Net income (loss), per share, in accordance with GAAP $ ) $ $ Special items, after-tax, per share: Alternative fuel mixture tax credits, net of costs –– Facility closures and employment reductions ) ) –– Gains related to purchase and retirement of long-term debt –– –– Litigation and other –– ) –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program ) –– –– Total special items, after-tax ) Net income (loss) per share, excluding special items $ ) $ $ ) Average basic shares outstanding Average diluted shares outstanding BUILDING PRODUCTS EBITDA Segment operating loss in accordance with GAAP $ (9 ) $ (2 ) $ ) Depreciation and amortization 11 12 10 Building products EBITDA $ 2 $ 10 $ (8 ) 11
